Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 04/13/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. There are no copies on record of the following references: DE 202010007454, KR 1020190112363, and KR 20200032217.  

Response to Amendment
Amendments filed on 04/13/2022 are acknowledged.
Previous 112(b) rejections are overcome. 
Previous drawing objections are overcome by claim amendments.
Claims 1-9 and 12 are pending; claims 10-11 are cancelled. 

Claim Objections
Claim 8 objected to because of the following informalities: line 1 reads: “said said impellor”, wherein the word “said” is written twice. Appropriate correction is required.
Claims 1-9 and 12 are objected to because of the following informalities: the claims are written with the words impeller and impellor throughout. For consistency only one of the two alternatives should be used. 

Specification
The amendment filed 04/13/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the specification was amended to include the limitation of: the impeller is cylindrical and non-tapered. However, it seems that there are parts of the impeller 11 (shown in Fig 3) that can be considered tapered. Therefore, this limitation is considered new matter. Applicant should take the what is shown in the figures into account to prevent this issue hereafter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claim 1 was amended to include the limitation of “a cylindrical non-tapered impeller”. However, the originally filed specification does not disclose the impeller as cylindrical and non-tapered. Furthermore, Fig 3 shows inner parts of the impeller 11 that can be considered tapered. Since the limitation is not specific about what part of the impeller is non-tapered, and the specification (as originally filed) does not explicitly state that the impeller is non-tapered, this limitation is considered new matter. 
	Claims 2-9 and 12 are also rejected under 112(a) for depending on claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 discloses “a cylindrical non-tapered impeller”. This is considered indefinite because it is unclear what aspect of the impeller is supposed to be non-tapered. As seen on Fig 3, an inner section of impeller 11 seems to be tapered. Therefore, it is unclear exactly how the impeller is non-tapered. 
	Claim 1 recites the limitation "said central conduit’s outlet" in line 5.  There is insufficient antecedent basis for this limitation in the claim. This limitation should read: a central conduit’s outlet. 
	Claims 2-9 and 12 are indefinite for depending on claim 1.  
	Claim 3 recites the limitation "the water stream" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This limitation should read: a water stream. 
	Claim 6 recites the limitation "the diameter of said nozzle’s outlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation should read: a diameter of said nozzle’s outlet. 
Claim 8 recites the limitation "said tapered chamber’s wide inlet diameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation should read: a diameter of said tapered chamber’s wide inlet. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobba (U.S. 10,399,095).
Regarding claim 1, Bobba teaches a water spraying assembly (seen in Fig 1) comprising: 
a longitudinally extending central conduit (defined from water inlet 2 to nozzles 6, as seen in Fig 5) for the passage of water (col 3, lines 61-63) having a first end (defined by inlet 2) a body (3), and a second end (defined by nozzles 6), said central conduit's body for conveying such water from said first end to said second end (water flows from inlet 2 to exit nozzles 6), and said second end forming a central conduit's outlet (nozzle exit 26) to expel water; 
a cylindrical non-tapered impeller (defined by splash vane 9, seen in Fig 8) positioned within said central conduit at said central conduit's second end (the impeller 9 is placed in nozzles 6, which represent the second end of the central conduit, as seen in Fig 8); and 
a mist nozzle (6) having a tapered chamber (chamber 24 is tapered at 28, as seen in Fig 6) that tapers inwardly from a wide inlet to a cylindrical non-tapered outlet (chamber 24 tapers inwardly from inlet, i.e. upstream portion, to outlet defined by 26), said chamber's wide inlet immediately adjacent to, downstream and in fluid connection with said impeller so as to receive water into said chamber which is then expelled from said mist nozzle's outlet (as seen in Fig 8, the impeller 9 is adjacent and downstream of tapered chamber 24).  
Regarding claim 2, Bobba teaches the water spraying assembly of claim 1 wherein said impeller includes a plurality of blades (blades defined by 42, as seen in Fig 16 there are a plurality of them; as disclosed in col 8, lines 43-63, the configuration of fig 16 can be used in the embodiment of Figs 6 and 8) positioned about said mist nozzle's longitudinal axis (as seen in Fig 8) and having an interior and exterior surface, said blades positioned in such a manner so as to have said blades' interior and exterior surfaces form channels for water passage (as seen in Fig 16, the blades 42 have interior and exterior surfaces, which form channels 43 for water passage).  
Regarding claim 3, Bobba teaches the water spraying assembly of claim 2 wherein the water stream from said central conduit enters said impeller through said impeller's channels (as seen in Figs 6 and 8, water enters the central conduit and flows through the impeller 9), said channels and said blades angled so as to produce a vortex and spinning effect on a water stream, causing such water to rotate as it passes through said channels into said tapered chamber (the shape of the impeller, seen in Fig 16, causes a vortex and spinning effect om the water as it flows into the tapered chamber 24; Further, note that chamber 24 is disclosed as a swirling chamber).  
Regarding claim 4, Bobba teaches the water spraying assembly of claim 2 wherein said plurality of blades includes two blades forming at least two channels (as seen in Fig 16, there are at least two blades that form at least two channels; also note that Fig 14 shows an alternate set up, where exactly two blades and channels are formed).  
Regarding claim 6, Bobba teaches the water spraying assembly of claim 1 wherein said impellor has a diameter (diameter of impeller 9), and said tapered chamber's wide inlet has a diameter (inner diameter of 24) that is at least twice the diameter of said nozzle's outlet (the diameter of 24 is at least twice the size of the diameter of outlet 26, as seen in Fig 6).  
Regarding claim 8, Bobba teaches the water spraying assembly of claim 1 wherein said impellor has a diameter and said impeller's diameter is equal to or greater than said tapered chamber's wide inlet diameter (as seen in Fig 8, the diameter of the impeller 9 is the equal to or slightly greater than the diameter of the chamber 24 inlet, i.e. inlet 25).  
Regarding claim 12, Bobba teaches the water spraying assembly of claim 1 includes a plurality of mist nozzles connected to said central conduit (as seen in Fig 5, there are a plurality of nozzles 6 connected to the central conduit 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bobba (U.S. 10,399,095).
	Regarding claim 7, Bobba teaches the water spraying assembly of claim 1. However, Bobba does not teach the assembly wherein said tapered chamber's wide inlet has a diameter of at least 0.10 inches to 0.20 inches and said nozzle outlet's diameter is 0.09 inches or smaller.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable dimensions for the tapered chamber’s inlet and the nozzle outlet, including 0.10 inches to 0.20 inches for the tapered chamber inlet and 0.09 inches or smaller of the nozzle outlet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Bobba discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable ratio of diameters for the spraying assembly to function as desired. Furthermore, Applicant has not disclosed any criticality for having said tapered chamber's wide inlet with a diameter of at least 0.10 inches to 0.20 inches and said nozzle outlet's diameter with 0.09 inches or smaller. Finally, changes in size of the diameters affect the characteristics of water dispensed by the spraying assembly, i.e. the ratio of diameters is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different ratios to meet any desired dispensing characteristic.
Regarding claim 9, Bobba teaches the water spraying assembly of claim 1. However, Bobba does not teach the assembly wherein said impellor has a diameter and said impeller's diameter is 0.12 to 0.20 inches and said tapered chamber has an entrance having a diameter that is 0.012 inches to 0.20 inches.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable dimensions for the impeller diameter and the tapered chamber’s entrance, including 0.12 inches to 0.20 inches for the impeller diameter and 0.012 inches to 0.20 inches for the tapered chamber’s entrance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Bobba discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable ratio of diameters for the spraying assembly to function as desired. Furthermore, Applicant has not disclosed any criticality for having said impeller's diameter is 0.12 to 0.20 inches and said tapered chamber's entrance is 0.012 inches to 0.20 inches. Finally, changes in size of the diameters affect the characteristics of water dispensed by the spraying assembly, i.e. the ratio of diameters is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 Ill) different ratios to meet any desired dispensing characteristic.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bobba (U.S. 10,399,095) in view of Lin et al (U.S. 2017/0252758).
Regarding claim 5, Bobba teaches the water spraying assembly of claim 1. However, Bobba does not teach the assembly wherein said tapered chamber has a semi-ellipsoid shape.  
Lin teaches a spraying assembly wherein a tapered chamber (42) has a semi-ellipsoid shape (as seen in Fig 5). 
A flat tapered chamber was known in the art, as evidenced by Bobba, while a semi-ellipsoid tapered chambered was known in the art as evidence by Lin. One of ordinary skill in the art could have substituted the flat tapered chamber of Bobba with the semi-ellipsoid shape of Lin by known methods. The results of using both elements would have yield predictable results, as both are tapered chambers that accelerate fluid flow to a nozzle outlet. Thus, it would have been obvious to one of ordinary skill in art to replace the tapered chamber with a tapered chamber that is semi-ellipsoid is shape. Furthermore, changes in shape affect the characteristics of the fluid dispensed by the nozzle, i.e. chamber shape is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different tapered chamber shapes to meet any desired dispensing characteristic and water source pressure.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 12 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 04/13/2022 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/STEVEN M CERNOCH/             Primary Examiner, Art Unit 3752